Citation Nr: 1611053	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  13-15 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right ankle condition.

2.  Entitlement to service connection for a right knee condition, secondary to a right ankle condition.

3.  Entitlement to service connection for a left knee condition, secondary to a right ankle condition.

4.  Entitlement to service connection for a right hip condition, secondary to a right ankle condition.

5.  Entitlement to service connection for a left hip condition, secondary to a right ankle condition. 

6.  Entitlement to service connection for a lumbosacral or cervical strain, secondary to a right ankle condition.

7.  Entitlement to service connection for bilateral carpal tunnel syndrome, secondary to a right ankle condition.

8.  Entitlement to service connection for paralysis of the ulnar nerve.

9.  Whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.

10.  Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to February 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In January 2016, the Veteran testified at a hearing with the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is in the record. 

The issues of entitlement to service connection for a right ankle sprain and other secondary conditions of bilateral hips, bilateral knees, and degenerative joint disease in the back, as well as bilateral carpal tunnel syndrome and aggravation of bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On January 29, 2016, prior to the promulgation of a decision in the appeal, the Veteran notified the Board of his intent to withdraw his appeal of the issue of entitlement to service connection for paralysis of the ulnar nerve. 

2.  In a December 2009 rating decision, the RO denied entitlement to service connection for bilateral hearing loss on the basis that hearing loss existed prior to service.  

3.  Evidence received since the December 2009 rating decision relates to the basis for the prior denial. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to service connection for paralysis of the ulnar nerve have been met.  38 U.S.C.A. § 7105(b)(2); (d)(5) (West 2014); 38 C.F.R. § 20.204(2015).

2.  The December 2009 rating decision that denied entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

3.  Evidence received since the December 2009 rating decision with regard to entitlement to bilateral hearing loss is new and material.  Thus, this new evidence warrants reopening the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Paralysis of the Ulnar Nerve

The Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.

In the present case, the Veteran clearly expressed his intent to withdraw his appeal concerning entitlement to service connection for paralysis of the ulnar nerve in the January 2016 hearing.  Consequently, the Board finds that the Veteran has withdrawn his appeal as to this issue.  Hence, there remain no new allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

Reopening of Bilateral Hearing Loss Claim

Generally, a claim that has been denied in a final unappealed decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  38 U.S.C.A. § 5108 presents an exception to this rule, providing that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treating as having been filed in connection with the pending claim, VA must evaluated submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

New and material evidence is evidence not previously submitted to agency decision maker that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low".  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

In December 2009, the Veteran's claim for entitlement to service connection for bilateral hearing loss was denied by the Portland, Oregon RO, as there was evidence of hearing loss prior to service.  That decision was final.  See 38 U.S.C.A. §  7105(c); 38 C.F.R. § 20.1103.

In June 2011, the Veteran asked to reopen his claim and submitted new medical records.  As this is a threshold jurisdictional question for the Board, the Board must decide the matter on appeal, regardless of how the RO ruled on the question of reopening.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

The evidence received since the December 2009 rating decision includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156.  For example, in the January 2016 hearing, the Veteran explained how his military service aggravated his pre-existing hearing loss.  This new evidence clearly addresses the reasons for the previous denial, that is, a condition existing prior to service.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.  



ORDER

The appeal for entitlement to service connection for entitlement to paralysis of the ulnar nerve is dismissed. 

The application to reopen the claim of entitlement to service connection for bilateral hearing loss is granted.


REMAND

The Veteran contends that he is entitled to service connection for a right ankle condition, and the following conditions, secondary to the right ankle condition: bilateral knee condition, bilateral hip condition, and degenerative joint disease in the back.  Additionally, the Veteran contends that he is entitled to service connection for bilateral hearing loss and bilateral carpal tunnel syndrome.  For the following reasons, the Board finds remand is warranted for all pending claims.  

Concerning the Veteran's joint claims, the evidence reveals that in 1986, the Veteran injured himself in service by jumping off a truck and twisting his right ankle.  He believes that this sprain causes the crepitus and "crunching" he currently experiences, as well as pain in his hips, knees, and back.

In November 2009, the Veteran underwent a C&P examination for his right ankle and related conditions.  The examiner determined the Veteran's in-service sprain resolved in service and could not be responsible for the pain in his right ankle or his bilateral knee, bilateral hip, or degenerative joint disease in the back.

In the January 2016 hearing, the Veteran explained, in a very detailed and specific manner, how the residuals of his right ankle currently affected his knees, hips, and back.  Specifically, the swelling in his right ankle affects his gait, and the gait changes, in turn, affect his knees, hips, and back. 

The Board finds inadequate the November 2009 examination determining the Veteran's ankle condition was neither service-connected nor secondarily responsible for his knees, hips, or back.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).  The Board notes that medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In this case, the VA opinion of record is incomplete: an exam can be found adequate only if the examiner clearly and rationally considered all procurable and assembled evidence in arriving at a conclusion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Although the Veteran cogently and specifically detailed his complaints and pain to the examiner, in reaching a conclusion, the examiner failed to make reference to the Veteran's testimony and beliefs that his orthopedic conditions are intertwined and all connected to his in-service ankle sprain.  Accordingly, a new examination is warranted.

Concerning the Veteran's bilateral hearing loss, the Board finds the exam of record inadequate.  In January 2016, the Veteran testified that he suffered from hearing loss before service, and excessive noise exposure while in service working as a truck driver and subsequent aggravation of hearing loss.

In November 2009, the Veteran underwent an audiological C&P examination in which he was diagnosed with hearing loss.  The examiner, however, rendered no opinion as to whether or not the Veteran's in-service noise exposure aggravated his hearing loss. 

Thus, the Board finds the audiological examination of record inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).  A remand is warranted for an additional examination to determine whether or not the Veteran's hearing loss was aggravated in service.  If the disability is shown to be preexisting, it will be presumed to have been aggravated by service where there was an increase in disability during service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Horn v. Shinseki, 25 Vet. App. 231, 238 (2012). 

Concerning the Veteran's bilateral carpal tunnel syndrome, the Veteran contends that it originated in service due to the repetitive motions of truck-driving.  In service, he experienced numbness in his wrists, and he was diagnosed with carpal tunnel syndrome several years ago.  The Veteran, however, has not received a C&P examination for this condition.  Given the available evidence of record, a VA examination is necessary to determine whether the Veteran's bilateral carpal tunnel syndrome is related to her truck driving in service.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the residuals of the Veteran's right ankle sprain.

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that the right ankle sprain is related to the Veteran's time in service. 

In making this determination, the examiner should particularly consider the Veteran's lay testimony concerning his right ankle sprain and the aftereffects.  

2.  Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's bilateral knee condition.

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that the bilateral knee condition was caused by or aggravated by the Veteran's right ankle condition.

In making this determination, the examiner should particularly consider the Veteran's lay testimony concerning the residuals of his right ankle sprain.

3.  Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's bilateral hip condition.

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that the bilateral hip condition was caused by or aggravated by the Veteran's right ankle condition.

In making this determination, the examiner should particularly consider the Veteran's lay testimony concerning the residuals of his right ankle sprain.

4.  Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's degenerative joint disease of the lumbosacral spine.

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that the degenerative joint disease was caused by or aggravated by the Veteran's right ankle condition.

In making this determination, the examiner should particularly consider the Veteran's lay testimony concerning the residuals of his right ankle sprain.

5.  Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's bilateral hearing loss.

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that the bilateral hearing loss increased at all or was aggravated by the Veteran's military service.

In making this determination, the examiner should particularly consider the Veteran's lay testimony, as well as his doctor's belief that his service aggravated his hearing loss.

6.  Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's bilateral carpal tunnel syndrome.

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that the bilateral carpal tunnel was caused by the Veteran's duties as a truck driver while in service.

7.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

8.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his reprsenetative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


